Citation Nr: 1227277	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for sensory loss, left lower extremity.

2.  Entitlement to an increased rating for degenerative disc disease (DDD), lumbar spine, rated as 20 percent disabling prior to November 3, 2008, and rated as 40 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that continued a 20 percent disability rating for service-connected DDD and assigned an initial evaluation of 10 percent for the Veteran's sensory loss, left lower extremity, from the effective date of service connection, February 20, 2003. 

In a subsequent supplemental statement of the case in December 2009, the Veteran's disability rating for DDD was increased from 20 percent to 40 percent, effective November 3, 2008.  This action did not satisfy the Veteran's appeal.  

On his November 2008 substantive appeal, the Veteran indicated that he desired a Travel Board hearing before a member of the Board.  However, in May 2010, the Veteran withdrew his request for a hearing.


REMAND

In a letter from the Veteran, dated in August 2011, he notes that he receives ongoing treatment at the Durham VA Medical Center, and indicates that the service-connected disabilities at issue continue to worsen.  The Veteran has not been afforded VA examinations to determine the current degree of severity of his service-connected sensory loss, left lower extremity, or DDD since July 2009 and no VA treatment records have been associated with the claims folders since September 2009.  The Board finds that contemporary examinations are required for accurate rating assessment.  Moreover, to the extent that such VA records relate to treatment or evaluation for the disabilities on appeal, they may contain evidence pertinent to this appeal.  

The Board also notes that Social Security Administration (SSA) records were submitted to VA on compact discs (CDs) with some printed documents attached to the disc.  On remand, the SSA records should be printed in their entirety and associated with the claims file.

Finally, because the claims for increased ratings are inextricably intertwined with the claim of entitlement to a TDIU, appellate consideration of those matters is deferred pending resolution of the claim seeking an increased rating for sensory loss, left lower extremity, and DDD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for his service-connected sensory loss, left lower extremity, and DDD during the period of the claims.

2.  The RO or the AMC should ensure that a complete copy of the Veteran's SSA records are printed and associated with the claim files.

3.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to his service-connected sensory loss, left lower extremity.  The claims folders must be made available to and reviewed by the examiner. 

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected sensory loss, left lower extremity, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  

The rationale for all opinions expressed must also be provided. 

4.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to his service-connected DDD, lumbar spine.  The claims folders must be made available to and reviewed by the examiner. 

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected DDD, lumbar spine, to include an opinion as to whether the Veteran's service-connected disabilities, including DDD, lumbar spine, the sensory loss associated therewith, and a left knee disability, are sufficient by themselves to render the Veteran unemployable.  

The rationale for all opinions expressed must also be provided. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


